Case 8:15-cv-01228-DOC-MRW Document 133 (Ex Parte)                      Filed 10/08/18 Page 1 of 3
                              Page ID #:2000


   1   GORDON C. ATKINSON (122401)
       GLUCK DANIEL LLP
   2   One Sansome Street, Suite 720
       San Francisco, CA 94104
   3   Telephone     415-510-2114
       Facsimile     415-510-2208
   4   Email         litigation@gluckdaniel.com
   5
       Attorneys for Third Parties in Support of
   6   Application to Seal Confidential Information
   7
                                       UNITED STATES DISTRICT COURT
   8
                                     CENTRAL DISTRICT OF CALIFORNIA
   9
                                      SOUTHERN DIVISION (SANTA ANA)
  10
  11   JULIANA GRIFFO,
                                                           Case no. 8:15-cv-01288-DOC (JCGx)
  12                           Plaintiff,
                                                           Hon. David O. Carter
  13                   v.
                                          DECLARATION OF GORDON C.
  14   OCULUS VR, INC. and PALMER LUCKEY, ATKINSON IN SUPPORT OF
                                          APPLICATION TO SEAL CONFIDENTIAL
  15                    Defendants.       INFORMATION
  16
  17                                                       Complaint Filed: 7/31/15
  18
  19
  20           I, Gordon C. Atkinson, declare:

  21           1.      I am an individual residing in the State of California and not a party to, nor an

  22   attorney to any party to, the above action. I have personal knowledge of the facts stated herein

  23   and, if called as a witness, I could and would testify thereto under oath.

  24           2.      I am the attorney for a corporation and certain of its founders, none of whom is a

  25   party to this action.

  26           3.      I was informed on Friday, August 10, 2018, that one or more of the defendants in

  27   this litigation intended to file documents with this Court that would have made the terms of one or

  28   more agreements that my clients had with one or more of the defendants public. My clients
                                                           -1-
                                            Declaration of Gordon C. Atkinson
Case 8:15-cv-01228-DOC-MRW Document 133 (Ex Parte)                     Filed 10/08/18 Page 2 of 3
                              Page ID #:2001


   1   immediately became very concerned with this, as the disclosure of those terms could have very

   2   damaging implications for them, both personally and professionally.

   3          4.      A misunderstanding of the documents (which would be likely given their contents)

   4   could falsely communicate to persons reviewing the files that my clients have an extremely high

   5   net worth. My clients believe that this could damage them (and their families) in a number of ways

   6   from nuisance lawsuits, to kidnappings, threats of extortion, or other demands, and it could do

   7   serious damage to their personal and corporate brands. Responding to and dealing with the

   8   ramifications of this information becoming public would also require substantial funds, including

   9   hiring attorneys and/or others to help them address security concerns, privacy concerns, and other

  10   legal and practical concerns that could arise.

  11          5.      Also, my clients consider any disclosure of information concerning their assets,

  12   liabilities, or net worth – even an entirely accurate account – to be an invasion of their privacy.

  13          6.      In particular, any reference to one of the principals of my client owning any

  14   percentage of Oculus would be highly sensitive. In addition, there is a specific reference at page

  15   269 of the Luckey deposition where reference is made to my client (by name) that also refers to

  16   him as both (i) a person who had a prior conversation with the plaintiff, and (ii) a person with an

  17   “interest” in Oculus. Given that it is public already that my client is the one that had a

  18   conversation with plaintiff, this particular entry allows someone to determine with relative ease

  19   that my client also had an interest in Oculus, even without the use of his name.

  20          7.      For these reasons, my clients request that the documents that contain this

  21   confidential information be filed under seal.

  22          I declare under penalty of perjury under the laws of California that the foregoing is true and

  23   correct and that this declaration was executed on October 2, 2018, within the State of California.

  24
  25   Dated: October 2, 2018
                                                        Gordon C. Atkinson
  26
  27
  28
                                                          -2-
                                           Declaration of Gordon C. Atkinson
Case 8:15-cv-01228-DOC-MRW Document 133 (Ex Parte)   Filed 10/08/18 Page 3 of 3
                              Page ID #:2002


   1
   2

   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14

  15
  16
  17
  18
  19
  20
  21
  22

  23
  24
  25
  26
  27
  28
